Citation Nr: 1410659	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left foot disability, including residuals of injury of the first three toes.

3.  Entitlement to service connection for back disability, including degenerative disc disease.


REPRESENTATION

Appellant represented by:	Carolyn Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran's claim for service connection for bilateral hearing loss was denied by the Board in January 2012.  The Board also remanded the claims for entitlement to service connection for left foot disability, including residuals of injury of the first three toes, and a back disability, including degenerative disc disease, for additional development.  The Veteran appealed the denial of the claim for entitlement to service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court), and in January 2013, the Court vacated the part of the Board's January 2012 decision that denied the claim and remanded the case to the Board for readjudication in accordance with the Joint Motion for Remand.  

In October 2013 the Board sought a medical opinion from the Veterans Health Administration (VHA).  The Board then provided the Veteran with a copy of the opinion and the opportunity to submit additional argument and evidence by correspondence date in January 2014.  The Veteran subsequently submitted additional argument and evidence and waived the right to have the evidence considered by the RO.


The Board notes that additional medical evidence was added to the claims file in December 2013.  However, the additional records are for recent treatment that the Veteran received in connection with disabilities other than hearing loss, the only claim herein decided.  As such, these records are not relevant to the claim of service connection for bilateral hearing loss, and a waiver of RO consideration of this evidence is not necessary.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that the Veteran also has an electronic, paperless claims file.  The Board has reviewed the contents of the paperless file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.

The issues of service connection for left foot and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

The most probative evidence of record indicates that bilateral hearing loss disability was not present in service or until many years thereafter and is not related to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in an October 2009 letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service personnel records, service treatment records, and available private and VA treatment records have been obtained.  In addition, he has been provided with a VA examination in connection with his present claim, and a VHA expert medical opinion was obtained.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss began during service and is a result of noise exposure during service.  In statements and at hearing the Veteran reported that in his service duties as an aircraft mechanic he worked on the flight line, where he was exposed to aircraft engine noise.  He stated that he wore earplugs, though he noted that the ear protection of that era was not as effective as that which became available in later years.  The Veteran related that while he was in service he noticed difficulty hearing.  He stated that orders given to him sometimes had to be repeated before he could hear them.  The Veteran reported that during his post-service work as a machinist, he also wore ear protection.

In this case, the medical evidence shows that the Veteran has bilateral hearing loss disability defined by VA regulation.  38 C.F.R. § 3.385.  Having determined that the Veteran currently has bilateral hearing loss disability for VA purposes, the remaining questions before the Board are whether such disability arose in service or is related to service. 

The Veteran's personnel records reflect that his military occupational specialty was aircraft mechanic, and noise exposure is conceded.  However, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability arose during service or is related to his period of active military service, to include in-service noise exposure. 

The service treatment records show that on service entrance examination in December 1962, a whispered voice test showed hearing of 15/15 bilaterally.  An audiogram was conducted in January 1963 within a few days of entrance.  The graph was not interpreted, but appears to reflect no result greater than 25 decibels.  He also underwent several audiograms during service.  Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Standards Organization (ISO) units to facilitate comparison of results.  

Audiological testing in December 1965, adjusting for ISO units, reflected all puretone thresholds being 20 decibels or less at 500 to 4000 Hertz.  The December 1965 findings reveal a 30 decibel loss at 6000 Hertz on the right.  April 1966 and November 1966 audiograms reflected all puretone thresholds being 10 decibels or less at 500 to 4000 Hertz, with a 20 decibel loss at 6000 Hertz on the right.  In a medical history report completed in November 1966 for separation from service, the Veteran checked the boxes indicating that he did not have, and had never had, any history of ear trouble or hearing loss.  As such, the evidence does not reflect hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing loss within one year after the Veteran's separation from service.  In this regard, after service, hearing loss was initially noted in an April 2010 private treatment report which appeared to show hearing loss disability with puretone thresholds greater than 40 decibels beginning at 2000 Hertz in both ears.

As the competent and probative evidence fails to show hearing loss disability in service or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, there is no competent medical evidence that supports the claim.  

The Veteran had a VA audiology examination in July 2010.  The examiner noted the Veteran's military noise exposure as an aircraft mechanic, as well as post service employment as a submarine machinist for 18 years, and as a truck driver.  The audiological evaluation revealed hearing loss disability for VA purposes.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was less likely than not that the Veteran's hearing loss was caused by or was a result of military noise exposure or acoustic trauma.  The examiner reasoned that the Veteran's hearing was measured as normal on his service entrance and separation examinations, and therefore, "there is a less than 50 [percent] likelihood that the current hearing loss was obtained as a direct relation of his military noise exposure history."  

In October 2013 the Board sought an expert opinion from a VHA specialist as to the nature of the Veteran's hearing loss and its possible relationship to service.  In the October 2013 opinion, following a review of the Veteran's claims file, the reviewing VHA specialist opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or the result of military service from 1963 to 1966.  The VHA specialist based the opinion on the finding that the Veteran exhibited normal hearing on audiological testing in service, bilaterally, without evidence of significant auditory threshold shift from 500 Hertz through 4000 Hertz including on testing in January 9, 1963; December 15, 1965; April 27, 1966; November 22, 1966 and November 30, 1966.  The VHA specialist noted the 30 decibel loss at 6000 Hertz was not a significant threshold shift due to known changes in calibration standards at that time.  

The VHA specialist also noted that the January 1963 audiogram was as likely as not calibrated to the ASA 1951 calibration standard and the 1966 audiograms were as likely as not calibrated to the ISO 1964 standard.  With the 1966 audiometer calibrated to the ISO, the 20 decibel hearing loss threshold would convert to 10 decibels under ASA for comparison to the 1960 audiogram, which was not a change that would be outside of test-retest variability and would not represent a clinically significant change that would suggest cochlear damage secondary to military noise exposure.  The fact that all thresholds changed by 10 decibels suggest the 1960 audiometer was calibrated to ASA and the 1966 audiometer was calibrated to ISO.  The negative values were usually consistent with the ASA standard.  

As such, the VHA specialist found that there was no significant threshold shift shown in service.  Finally, the 1966 audiometrics were very normal bilaterally, including at 6000 Hertz, which demonstrated common test-retest variability.  The VHA specialist also noted that the Institute of Medicine concluded, based on current knowledge of cochlear physiology, that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to support a finding that noise induced hearing loss can develop much later in life, long after the cessation of that noise exposure.  Although the definitive studies addressing the issue had not been performed, based on anatomical and physiological data available on the recovery process following noise exposure, it was less likely than not that such delayed effects would occur.  Finally, the VHA specialist noted that the Veteran's occupational history was significant for noise exposure.  

The VHA specialist's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinions provided, to include reference to a medical study.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and etiology of such require medical testing and expertise to determine.  Thus, as a lay person, his opinion on the presence of hearing loss disability in service and the etiology of his current hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiological testing in service and the opinion of the VHA specialist to be significantly more probative than the Veteran's lay assertions.  There is no competent medical opinion to the contrary.  

To the extent the Veteran alleges that his claim should be granted based on continuity of symptomatology, the Board again notes that the competent and probative evidence does not reflect the Veteran suffered from a hearing loss disability in service.  Although the Veteran alleged experiencing hearing loss in service, the Board finds the audiograms conducted during service to be of significantly greater probative value as to the presence or absence of hearing loss at that time.  As noted by the Court, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160.  Here, audiometric testing at separation from service did not meet the requirements for a hearing loss disability at that time; thus, competent evidence is required to establish that the current disability is causally related to service.  As noted above, the opinion of the 
VHA specialist is the most probative opinion on this point, and is against claim.  Moreover, the first competent evidence establishing the presence of hearing loss after service is a 2010 audiogram.  Thus, the Board finds the objective testing in service and following service, and the opinion of the VHA examiner to be more probative than the Veteran's lay assertion that he suffered from hearing loss during service which has continued to the present.

In summary, the most probative evidence indicates the Veteran's bilateral hearing loss disability was not present in service or for many years thereafter, and is less likely than not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

With regards to the claims for entitlement to service connection for left foot disability, including residuals of injury of the first three toes, and a back disability, including degenerative disc disease, the Board notes that although the RO/AMC complied with the instructions of the January 2012 Board remand in developing the evidence pertinent to the claims and thereafter readjudicating it in a May 2013 supplemental statement of the case (SSOC), it failed to furnishing notice of the May 2013 SSOC to the Veteran's present representative.  The Board notes that as of February 2013, the Veteran has appointed the private firm of Veterans Claim Solutions, LLC, to be his representative of record.  There is no indication in the hardcopy of the claims file or in the VBMS or Virtual VA electronic databases that the Veteran's representative has been provided with a copy of the May 2013 SSOC with regard to the issues of entitlement to service connection for a left foot disability and a back disability.  Therefore, to ensure procedural due process, these claims will be remanded to the RO/AMC so that it may furnish the Veteran's representative with appropriate notice of actions taken with regard to the claims since the January 2012 Board remand, and for consideration of the VA treatment records associated with the Virtual VA file subsequent to the last SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's representative, Carolyn J. Kerr, Veterans Claim Solutions, LLC, a copy of the May 2013 SSOC.

2.  After consideration of the additional evidence added to the records since the May 2013 SSOC, the claims for service connection for a left foot disability and back disability should be readudciated.  If the claims remain denied, the Veteran and his representative should be provided an SSOC and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


